UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: October 31, 2013 Date of reporting period:April 30, 2013 ITEM 1.REPORT TO STOCKHOLDERS DAVIS NEW YORK VENTURE FUND, INC. Table of Contents DAVIS GLOBAL FUND DAVIS INTERNATIONAL FUND Shareholder Letter 2 Management's Discussion of Fund Performance: Davis Global Fund 3 Davis International Fund 5 Fund Overview: Davis Global Fund 7 Davis International Fund 8 Expense Example 9 Schedule of Investments: Davis Global Fund 11 Davis International Fund 15 Statements of Assets and Liabilities 19 Statements of Operations 21 Statements of Changes in Net Assets 22 Notes to Financial Statements 24 Financial Highlights 33 Director Approval of Advisory Agreements 37 Privacy Notice and Householding 40 Directors and Officers 41 This Semi-Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis Global Fund and Davis International Fund prospectus, which contains more information about investment strategies, risks, charges, and expenses.Please read the prospectus carefully before investing or sending money. Shares of Davis Global Fund and Davis International Fund are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds. A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Form N-Q is available without charge, upon request, by calling 1-800-279-0279, on the Funds’ website at www.davisfunds.com, and on the SEC’s website at www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. DAVIS GLOBAL FUND Shareholder Letter DAVIS INTERNATIONAL FUND Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of Davis Global Fund and Davis International Fund recognize the importance of candid, thorough, and regular communication with our shareholders. In our Annual and Semi-Annual Reports we include all of the required quantitative information such as financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution. In addition, we produce a Manager Commentary for each Fund. In this commentary, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook. You may obtain a copy of the current Manager Commentary either on the Funds’ website at www.davisfunds.com or by calling 1-800-279-0279. We thank you for your continued trust. We will do our best to earn it in the years ahead. Sincerely, Christopher C. Davis President June 3, 2013 2 DAVIS GLOBAL FUND Management’s Discussion of Fund Performance Performance Overview Davis Global Fund’s Class A shares delivered a total return on net asset value of 16.93% for the six-month period ended April 30, 2013. Over the same time period, the Morgan Stanley Capital International All Country World Index(“Index”) returned 13.46%. Nine out of ten sectors1 within the Index delivered positive returns. The sectors within the Index delivering the strongest performance over the six-month period were Health Care, Consumer Discretionary, and Financials. Materials was the only sector delivering a slightly negative return. The other sectors delivering the weakest (but still positive) performance over the six-month period were Energy and Information Technology. As of April 30, 2013, the Fund had approximately 56% of its net assets invested in foreign companies, 42% in U.S. companies, and 2% in other assets and liabilities. The Fund’s Absolute Performance Consumer Discretionary companies were the most important contributor2 to the Fund’s absolute performance over the six-month period, contributing approximately 7 percentage points to performance. Netflix3, Compagnie Financiere Richemont, Vipshop Holdings, Walt Disney, and Groupon were among the most important contributors to performance. Information Technology companies were the second most important contributor to the Fund’s absolute performance, contributing approximately 3 percentage points. Angie’s List and Google were among the most important contributors to performance. On balance, Health Care companies made a small contribution to the Fund’s absolute performance, but three Health Care companies were among the most important detractors from performance: Sinopharm, IDEXX Laboratories, and Diagnosticos da America. Telecommunication Service companies detracted approximately ½ percentage point from the Fund’s absolute performance. This was due to one holding, America Movil. Other important contributors to absolute performance included Schneider Electric and Heineken. Other important detractors from absolute performance included BHP Billiton and Rio Tinto. The Fund’s U.S. holdings made the largest contributions to absolute performance, followed by the Fund’s China holdings. The Fund’s Performance Relative to the Index Consumer Discretionary companies were the most important contributor to the Fund’s performance relative to the Index over the six-month period. The Fund’s Consumer Discretionary companies out-performed the corresponding sector within the Index (up 44% versus up 20% for the Index) and also benefited from a higher relative average weighting (18% versus 11% for the Index) in this stronger performing sector. Information Technology companies were the second most important contributor to the Fund’s relative performance. The Fund’s Information Technology companies out-performed the corresponding sector within the Index (up 31% versus up 9% for the Index) and had a slightly lower relative average weighting (11% versus 12% for the Index) in this weaker performing sector. Financial companies were the most important detractor from the Fund’s relative performance. The Fund’s Financial companies under-performed the corresponding sector within the Index (up 12% versus up 19% for the Index) and relative performance was also hindered by a lower relative average weighting (16% versus 21% for the Index) in this stronger performing sector. Health Care companies were the second most important detractor from the Fund’s relative performance. The Fund’s Health Care companies under-performed the corresponding sector within the Index (up 5% versus up 20% for the Index) and had a lower relative average weighting (7% versus 10% for the Index) in this stronger performing sector. Davis Global Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Global Fund’s principal risks are: stock market risk, manager risk, common stock risk, foreign country risk, emerging market risk, foreign currency risk, depositary receipts risk, large-capitalization companies risk, mid- and small-capitalization companies risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. From its inception date in December 2004 until January 2007, shares of Davis Global Fund were not available for public sale. Only the directors, officers, and employees of the Fund or its investment adviser and sub-adviser (and the investment adviser itself and affiliated companies) were eligible to purchase Fund shares. 1The companies included in the Morgan Stanley Capital International All Country World Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 DAVIS GLOBAL FUND – (CONTINUED) Management’s Discussion of Fund Performance Comparison of a $10,000 investment in Davis Global Fund Class A versus the Morgan Stanley Capital International All Country World Index (MSCI ACWI®) for an investment made on December 22, 2004 Average Annual Total Return for periods ended April 30, 2013 Fund & Benchmark Index 1-Year 5-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 15.15% 0.23% 6.00% 12/22/04 1.00% 1.00% Class A - with sales charge 9.68% (0.74)% 5.38% 12/22/04 1.00% 1.00% Class B†, ** 9.70% (1.31)% 5.04% 12/22/04 2.40% 2.30% Class C** 12.98% (0.74)% 4.94% 12/22/04 1.97% 1.97% Class Y 15.42% 0.49% (1.27)% 07/25/07 0.73% 0.73% MSCI ACWI®*** 15.02% 1.53% 5.52% The MSCI ACWI® is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The Index includes reinvestment of dividends, net of foreign withholding taxes. Investments cannot be made directly in the Index. The performance data for Davis Global Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “Since Inception” return for Class B reflects Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. As of May 1, 2013, Class B Shares are no longer offered for new purchases. ***Inception return is from December 22, 2004. 4 DAVIS INTERNATIONAL FUND Management’s Discussion of Fund Performance Performance Overview Davis International Fund’s Class A shares delivered a total return on net asset value of 10.55% for the six-month period ended April 30, 2013. Over the same time period, the Morgan Stanley Capital International All Country World Index ex USA(“Index”) returned 12.78%. Eight out of ten sectors1 within the Index delivered positive returns. The sectors within the Index delivering the strongest performance over the six-month period were Health Care, Consumer Discretionary, and Financials. Materials and Energy delivered negative returns. As of April 30, 2013, the Fund had approximately 93% of its net assets invested in foreign companies, 3% in U.S. companies, and 4% in other assets and liabilities. The Fund’s Absolute Performance Industrial companies were the most important contributor2 to the Fund’s absolute performance over the six-month period, contributing approximately 3 percentage points to performance. Schneider Electric3, Schindler Holding, and Nielsen Holdings were among the most important contributors to performance. China Merchants Holdings, Kuehne & Nagel, and LLX Logistica were among the most important detractors from performance. The Fund no longer holds LLX Logistica. Consumer Discretionary companies were the second most important contributor to the Fund’s absolute performance, also contributing approximately 3 percentage points to performance. Compagnie Financiere Richemont and Vipshop Holdings were among the most important contributors to performance. Health Care companies contributed approximately 2 percentage points to the Fund’s absolute performance. Roche Holding and Essilor were among the most important contributors to performance. Sinopharm, Shandong Weigao Group, and Diagnosticos da America were among the most important detractors from performance. Telecommunication Service companies detracted approximately ½ percentage point from the Fund’s absolute performance. This was due to one holding, America Movil. Other important contributors to absolute performance included Heineken and Lindt & Spruengli. Other important detractors from absolute performance included BHP Billiton and Rio Tinto. The Fund’s Swiss holdings made the largest contributions to absolute performance, followed by the Fund’s China holdings. The Fund’s Performance Relative to the Index Energy companies were the most important contributor to the Fund’s performance relative to the Index over the six-month period. The Fund’s Energy companies out-performed the corresponding sector within the Index (up 19% versus a roughly flat return for the Index) and also benefited from a lower relative average weighting (3% versus 10% for the Index) in this weaker performing sector. The Fund’s Material companies, while producing only a 2% return, were the second most important contributor to the Fund’s relative performance, mainly due to the corresponding sector within the Index declining 4%. The Fund also maintained a lower relative average weighting (8% versus 10% for the Index) in this weaker performing sector. Financial companies were the most important detractor from the Fund’s relative performance. The Fund’s Financial companies under-performed the corresponding sector within the Index (up 6% versus up 19% for the Index) and relative performance was also hindered by a lower relative average weighting (14% versus 26% for the Index) in this stronger performing sector. Telecommunication Service companies were the second most important detractor from the Fund’s relative performance. The Fund’s Telecommunication Service companies (consisting of only America Movil) under-performed the corresponding sector within the Index (down 15% versus up 10% for the Index). Davis International Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis International Fund’s principal risks are: stock market risk, manager risk, common stock risk, foreign country risk, emerging market risk, foreign currency risk, depositary receipts risk, large-capitalization companies risk, mid- and small-capitalization companies risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. From its inception date in December 2006 until January 2010, shares of Davis International Fund were not available for public sale. Only the directors, officers, and employees of the Fund, or its investment adviser and sub-adviser (and the investment adviser itself and affiliated companies), were eligible to purchase Fund shares. 1The companies included in the Morgan Stanley Capital International All Country World Index ex USA are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 5 DAVIS INTERNATIONAL FUND – (CONTINUED) Management’s Discussion of Fund Performance Comparison of a $10,000 investment in Davis International Fund Class A versus the Morgan Stanley Capital International All Country World Index ex USA (MSCI ACWI® ex USA) for an investment made on December 29, 2006 Average Annual Total Return for periods ended April 30, 2013 Fund & Benchmark Index 1-Year 5-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 8.98% (2.72)% (0.41)% 12/29/06 1.32% 1.30% Class A - with sales charge 3.80% (3.66)% (1.17)% 12/29/06 1.32% 1.30% Class B** 4.02% (4.45)% (1.72)% 12/29/06 4.48% 2.30% Class C** 6.90% (4.08)% (1.74)% 12/29/06 3.35% 2.30% Class Y 9.48% N/A 3.13% 12/31/09 0.88% 0.88% MSCI ACWI® ex USA*** 14.15% (0.84)% 1.18% The MSCI ACWI® ex USA is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging markets, excluding the United States. The Index includes reinvestment of dividends, net of foreign withholding taxes. Investments cannot be made directly in the Index. The performance data for Davis International Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. **Includes any applicable contingent deferred sales charge. As of May 1, 2013, Class B Shares are no longer offered for new purchases. ***Inception return is from December 29, 2006. 6 DAVIS GLOBAL FUND Fund Overview April 30, 2013 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 04/30/13 Net Assets) (% of 04/30/13 Stock Holdings) MSCI Fund ACWI® Common Stock (Foreign) 56.24% Information Technology 12.68% 11.82% Common Stock (U.S.) 41.02% Materials 9.99% 6.50% Stock Warrants 0.45% Food, Beverage & Tobacco 9.87% 6.65% Short-Term Investments 2.16% Health Care 9.84% 10.01% Other Assets & Liabilities 0.13% Capital Goods 8.25% 7.32% 100.00% Transportation 7.27% 2.07% Retailing 6.65% 2.81% Consumer Durables & Apparel 5.41% 1.54% Media 5.17% 2.47% Diversified Financials 4.71% 4.71% Insurance 4.27% 4.18% Banks 3.94% 9.63% Real Estate 3.53% 3.19% Food & Staples Retailing 3.13% 2.35% Telecommunication Services 2.66% 4.37% Commercial & Professional Services 1.38% 0.84% Energy 1.25% 10.01% Other – 9.53% 100.00% 100.00% Country Diversification Top 10 Long-Term Holdings (% of 04/30/13 Stock Holdings) (% of Fund’s 04/30/13 Net Assets) United States 42.44% Google Inc., Class A 5.90% China 15.54% Compagnie Financiere Richemont S.A., Bearer Shares, Unit A 4.92% Switzerland 11.49% Schneider Electric S.A. 4.11% France 5.37% Heineken Holding N.V. 4.05% Brazil 4.87% Kuehne & Nagel International AG 3.78% Netherlands 4.52% Berkshire Hathaway Inc., Class B 3.70% Mexico 4.32% Hang Lung Group Ltd. 3.43% Hong Kong 3.51% Walt Disney Co. 3.43% United Kingdom 2.77% Monsanto Co. 2.97% Canada 2.45% Coca-Cola Co. 2.85% Germany 1.36% Belgium 1.36% 100.00% 7 DAVIS INTERNATIONAL FUND Fund Overview April 30, 2013 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 04/30/13 Net Assets) (% of 04/30/13 Stock Holdings) MSCI ACWI® Fund EX USA Common Stock (Foreign) 93.30% Health Care 14.99% 7.77% Common Stock (U.S.) 2.91% Capital Goods 13.09% 7.30% Short-Term Investments 3.34% Food, Beverage & Tobacco 11.19% 7.19% Other Assets & Liabilities 0.45% Transportation 7.35% 2.35% 100.00% Materials 7.14% 9.26% Consumer Durables & Apparel 6.36% 1.73% Information Technology 5.42% 6.35% Real Estate 4.47% 3.45% Diversified Financials 4.45% 3.07% Retailing 4.17% 1.55% Banks 3.96% 15.75% Energy 3.82% 9.45% Food & Staples Retailing 3.73% 2.37% Telecommunication Services 3.22% 5.54% Commercial & Professional Services 3.01% 0.87% Media 2.33% 1.33% Insurance 1.30% 4.66% Other – 10.01% 100.00% 100.00% Country Diversification Top 10 Long-Term Holdings (% of 04/30/13 Stock Holdings) (% of Fund’s 04/30/13 Net Assets) Switzerland 26.08% Schneider Electric S.A. 6.31% China 24.56% Heineken Holding N.V. 5.60% France 9.82% Compagnie Financiere Richemont S.A., Bearer Shares, Unit A 5.36% Netherlands 6.61% Kuehne & Nagel International AG 4.85% Brazil 6.58% Hang Lung Group Ltd. 4.28% Mexico 5.55% Roche Holding AG - Genusschein 4.10% Hong Kong 4.45% Schindler Holding AG - Participation Certificate 4.06% Italy 3.82% Tenaris S.A., ADR 3.67% United States 3.03% Brasil Pharma S.A. 3.59% United Kingdom 3.00% Essilor International S.A. 3.13% Canada 2.84% Belgium 2.30% Germany 1.36% 100.00% 8 DAVIS GLOBAL FUND Expense Example (Unaudited) DAVIS INTERNATIONAL FUND Example As a shareholder of each Fund, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchases, contingent deferred sales charges on redemptions, and redemption fees, if any; and (2) ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended April 30, 2013. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses. You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads) or redemption fees. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 9 DAVIS GLOBAL FUND Expense Example (Unaudited) – (Continued) DAVIS INTERNATIONAL FUND Beginning Account Value (11/01/12) Ending Account Value (04/30/13) Expenses Paid During Period* (11/01/12-04/30/13) Davis Global Fund Class A (annualized expense ratio 1.00%**) Actual Hypothetical Class B (annualized expense ratio 2.30%**) Actual Hypothetical Class C (annualized expense ratio 1.97%**) Actual Hypothetical Class Y (annualized expense ratio 0.73%**) Actual Hypothetical Davis International Fund Class A (annualized expense ratio 1.30%**) Actual Hypothetical Class B (annualized expense ratio 2.30%**) Actual Hypothetical Class C (annualized expense ratio 2.30%**) Actual Hypothetical Class Y (annualized expense ratio 0.88%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class's annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of certain reimbursements from the Adviser. 10 DAVIS GLOBAL FUND Schedule of Investments April 30, 2013 (Unaudited) Shares Value (Note 1) COMMON STOCK – (97.26%) CONSUMER DISCRETIONARY – (16.83%) Consumer Durables & Apparel – (5.28%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas N.V.(Netherlands) Media – (5.05%) Grupo Televisa S.A.B., ADR(Mexico) Walt Disney Co. Retailing – (6.50%) Ctrip.com International, Ltd., ADR(China)* Groupon, Inc.* Netflix Inc.* Tiffany & Co. Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (12.71%) Food & Staples Retailing – (3.06%) Brasil Pharma S.A.(Brazil) Sysco Corp. Food, Beverage & Tobacco – (9.65%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Total Consumer Staples ENERGY – (1.23%) Schlumberger Ltd. Total Energy FINANCIALS – (15.62%) Banks – (3.39%) Commercial Banks – (3.39%) China CITIC Bank Corp. Ltd. - H(China) China Merchants Bank Co., Ltd. - H(China) Wells Fargo & Co. 11 DAVIS GLOBAL FUND – (CONTINUED) Schedule of Investments April 30, 2013 (Unaudited) Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (4.60%) Capital Markets – (3.00%) Brookfield Asset Management Inc., Class A(Canada) $ CETIP S.A. - Mercados Organizados(Brazil) Charles Schwab Corp. Oaktree Capital Group LLC, Class A Diversified Financial Services – (1.60%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) RHJ International(Belgium)* Insurance – (4.18%) Multi-line Insurance – (0.48%) Fairfax Financial Holdings Ltd.(Canada) Property & Casualty Insurance – (3.70%) Berkshire Hathaway Inc., Class B* Real Estate – (3.45%) Brookfield Property Partners L.P. Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (9.61%) Health Care Equipment & Services – (8.13%) Diagnosticos da America S.A.(Brazil) Essilor International S.A.(France) IDEXX Laboratories, Inc.* Laboratory Corp. of America Holdings* Sinopharm Group Co. - H(China) UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (1.48%) Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (16.51%) Capital Goods – (8.06%) Brenntag AG(Germany) PACCAR Inc. Schneider Electric S.A.(France) 12 DAVIS GLOBAL FUND – (CONTINUED) Schedule of Investments April 30, 2013 (Unaudited) Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Commercial & Professional Services – (1.35%) Nielsen Holdings N.V. $ Transportation – (7.10%) C.H. Robinson Worldwide, Inc. China Merchants Holdings International Co., Ltd.(China) Expeditors International of Washington, Inc. Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (12.39%) Software & Services – (12.39%) Angie's List Inc.* Google Inc., Class A* NetEase, Inc., ADR(China) Oracle Corp. SINA Corp.(China)* Youku Tudou Inc., ADR(China)* Total Information Technology MATERIALS – (9.76%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Greatview Aseptic Packaging Co., Ltd.(China) Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Total Materials TELECOMMUNICATION SERVICES – (2.60%) America Movil S.A.B. de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $117,390,401) STOCK WARRANTS – (0.45%) FINANCIALS – (0.45%) Banks – (0.45%) Commercial Banks – (0.45%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $398,943) 13 DAVIS GLOBAL FUND – (CONTINUED) Schedule of Investments April 30, 2013 (Unaudited) Principal Value (Note 1) SHORT-TERM INVESTMENTS – (2.16%) Barclays Capital Inc. Joint Repurchase Agreement, 0.15%, 05/01/13, dated 04/30/13, repurchase value of $511,002 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.25%-1.50%, 11/30/14-06/30/16, total market value $521,220) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.17%, 05/01/13, dated 04/30/13, repurchase value of $2,457,012 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 1.93%-5.27%, 05/01/13-11/15/42, total market value $2,506,140) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $2,968,000) Total Investments – (99.87%) – (Identified cost $120,757,344) – (a) Other Assets Less Liabilities – (0.13%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $123,841,190. At April 30, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 14 DAVIS INTERNATIONAL FUND Schedule of Investments April 30, 2013 (Unaudited) Shares Value (Note 1) COMMON STOCK – (96.21%) CONSUMER DISCRETIONARY – (12.37%) Consumer Durables & Apparel – (6.12%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas N.V.(Netherlands) Media – (2.24%) Grupo Televisa S.A.B., ADR(Mexico) Retailing – (4.01%) Ctrip.com International, Ltd., ADR(China)* Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (14.36%) Food & Staples Retailing – (3.59%) Brasil Pharma S.A.(Brazil) Food, Beverage & Tobacco – (10.77%) Heineken Holding N.V.(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (3.67%) Tenaris S.A., ADR(Italy) Total Energy FINANCIALS – (13.64%) Banks – (3.81%) Commercial Banks – (3.81%) China CITIC Bank Corp. Ltd. - H(China) China Merchants Bank Co., Ltd. - H(China) Diversified Financials – (4.28%) Capital Markets – (1.43%) Brookfield Asset Management Inc., Class A(Canada) CETIP S.A. - Mercados Organizados(Brazil) Diversified Financial Services – (2.85%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) RHJ International(Belgium)* 15 DAVIS INTERNATIONAL FUND – (CONTINUED) Schedule of Investments April 30, 2013 (Unaudited) Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (1.25%) Insurance Brokers – (0.36%) CNinsure, Inc., ADR(China)* $ Multi-line Insurance – (0.89%) Fairfax Financial Holdings Ltd.(Canada) Real Estate – (4.30%) Brookfield Property Partners L.P. Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (14.42%) Health Care Equipment & Services – (7.99%) Diagnosticos da America S.A.(Brazil) Essilor International S.A.(France) Shandong Weigao Group Medical Polymer Co. Ltd. - H(China) Sinopharm Group Co. - H(China) Pharmaceuticals, Biotechnology & Life Sciences – (6.43%) Roche Holding AG - Genusschein(Switzerland) Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (22.56%) Capital Goods – (12.59%) ABB Ltd., ADR(Switzerland) Brenntag AG(Germany) Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Commercial & Professional Services – (2.90%) Nielsen Holdings N.V. Transportation – (7.07%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Total Industrials 16 DAVIS INTERNATIONAL FUND – (CONTINUED) Schedule of Investments April 30, 2013 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (5.22%) Software & Services – (5.22%) NetEase, Inc., ADR(China) $ SINA Corp.(China)* Youku Tudou Inc., ADR(China)* Total Information Technology MATERIALS – (6.87%) BHP Billiton PLC(United Kingdom) Greatview Aseptic Packaging Co., Ltd.(China) Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Total Materials TELECOMMUNICATION SERVICES – (3.10%) America Movil S.A.B. de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $48,788,237) SHORT-TERM INVESTMENTS – (3.34%) Barclays Capital Inc. Joint Repurchase Agreement, 0.15%, 05/01/13, dated 04/30/13, repurchase value of $322,001 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.25%-1.50%, 11/30/14-06/30/16, total market value $328,440) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.17%, 05/01/13, dated 04/30/13, repurchase value of $1,549,007 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 1.93%-5.27%, 05/01/13-11/15/42, total market value $1,579,980) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,871,000) Total Investments – (99.55%) – (Identified cost $50,659,237) – (a) Other Assets Less Liabilities – (0.45%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share *
